DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-3, 5-9, 11-12, 14-20, 24-27, and 32-36 are currently pending. Claims 14-20, 24-27, and 32-33 are allowed. Claims 2-3, 5-9, 11-12, and 34-35 are rejected. Claim 36 is objected to. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 23, 2021 has been entered.
Response to Arguments
Applicant’s arguments, see Pg. 9-10 of the response, filed April 23, 2021, with respect to 35 U.S.C. 102 rejections of Claims 32 and 33 in view of De Sousa et al. (US 2015/0285098 A1) have been fully considered and are persuasive. The 35 U.S.C. 102 rejections of Claims 32 and 33 have been withdrawn. 
As noted by Applicant, De Sousa does not expressly teach the maximum radial height being spaced circumferentially outward from the at least one strut nor the pressure side facing the maximum radial height, the maximum radial height circumferentially spaced from the pressure side as claimed. Therefore, De Sousa does not anticipate every element of Claims 32 and 33. 
Applicant’s arguments, see Pg. 7-8 of the response, filed with respect to the rejection of Claim 31 (now 34) under 35 U.S.C. 102 have been fully considered and are persuasive. Therefore, the rejection 
Applicant’s arguments with respect to Claim 31 (34) are found to be persuasive for the same reasons as Claims 32-33 addressed above. However, Claim 34 is believed to be obvious in view of Debeneix and Sjoqvist as detailed in the rejection below. 
Remaining arguments depend upon arguments addressed above. 
 Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The last lines of Claims 32 and 34 recite the term “circumferentially outward” with respect to the spacing of the “maximum radial height”. There is insufficient antecedent basis for this language in the Specification. Applicant is suggested to amend to Specification contain language describing the maximum radial height being “circumferentially outward” from the outer wall/strut. Applicant is also suggested to define in the Specification what is meant by the terminology “circumferentially outward”, as “outward” is typically described with respect to the radial in the art. All amendments must not contain new matter and be made with proper written description from the original disclosure. 
Claim Objections
Claims 2-3, 5-9, 11-12, and 35-36 are objected to because of the following informalities:  
Regarding Claim 34, Lines 4-5 recite “the first and second radius defining”. Applicant is suggested to amend to recite “radii”, since the term “radius” is with respect to two, not one radii.   
Regarding Claim 34, Line 16 recites “wherein the maximum radial height spaced”. Applicant is suggested to recite “wherein the maximum radial height is spaced” for grammatical reasons. 
Claims 2-3, 5-9, 11-12, and 35-36 are subsequently objected for their dependencies upon a previously objected claim. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 34, 2, 5-6, 9, 11-12, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Debeneix (US 5,259,183 A), hereinafter Debeneix, in view of Sjoqvist et al. (US 2015/0176420 A1), hereinafter Sjoqvist.
	Regarding Claim 34, Figures 2-3 of Debeneix teach a turbine rear frame (26) for a gas turbine engine having an engine centerline (central axis of 10 in Figure 1) comprising: an outer ring (27) located at a first radius from the engine centerline and having at least one mount surface (surface proximate 24) located at a second radius from the engine centerline, with a difference between the first and second radius defining a recess (34) comprising a bump-like geometry, wherein the second radius is smaller than the first radius and the difference has a maximum, defining a maximum radial height of the recess (34); an inner ring (30) located within the outer ring (27) defining an annular flow passage between the outer and inner rings (27, 30); at least one strut (28) coupled to the mount surface and located within the annular flow passage and extending between the inner ring (30) and the outer ring (27), the at least one strut (28) having a leading edge and a trailing edge (not shown, but present because 28 necessarily has a “front” and “back” end) defining a chord-wise direction between the leading edge and the trailing edge, a root located at the inner ring (30), and a tip located at the recess (34) of the outer ring (27); and at least one engine mount (24) provided in the recess (34) of the outer ring 

    PNG
    media_image1.png
    676
    1178
    media_image1.png
    Greyscale

	Debeneix does not expressly teach an airfoil shape including a pressure and suction side as claimed. However, an airfoil shape would have been obvious in view of Sjoqvist. 
	Figures 2 and 4 of Sjoqvist teach a turbine rear frame (27) for a gas turbine engine having at least one strut (22), the at least one strut (22) having an airfoil shape including a pressure side (223), a suction side (224), a leading edge (221), and a trailing edge (222) and defining a chord-wise direction between the leading edge (221) and the trailing edge (222). The airfoil shape of the strut allows for the strut to reduce aerodynamic drag and straighten the outlet angle of the main gas flow [0040-0042]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine rear frame taught by Debeneix such that the 
	Regarding Claim 2, Debeneix and Sjoqvist teach the turbine rear frame as set forth in Claim 34. 
	Figure 3 of Debeneix teaches wherein the leading edge is upstream of the maximum radial height. Col. 1, Lines 41-46 note the indents forming the recesses to be because of the mounts (24). With the recess having the maximum radial height proximate the mount (24) being shown in Figure 3, which is a cross section, the leading edge is necessarily upstream of what is shown. 
	Regarding Claim 5, Debeneix and Sjoqvist teach the turbine rear frame as set forth in Claim 34. 
	Debeneix teaches wherein the strut (28) is oriented with a chordline extending between the leading edge and the trailing edge and the chordline defines a pitch angle of 15 degrees relative to the local flow direction (Col. 4, Lines 3-5). The angle of 15 degrees is within the claimed range of 5-25 degrees, therefore the claimed range is anticipated by Debeneix. The modification by Sjoqvist in Claim 34 results in the airfoil shape, as exemplified by the shape of (22a) shown in Figure 4 of Sjoqvist. 
	Regarding Claim 6, Debeneix and Sjoqvist teach the turbine rear frame as set forth in Claim 5. 
	The modification by Sjoqvist in Claim 34 results in the airfoil shape, as exemplified by the shape of (22a) shown in Figure 4 of Sjoqvist. The pitchline of the airfoil shape at the leading edge of the combination is considered oriented relative to the flow direction, since “oriented” may be interpreted as any orientation.
Regarding Claim 9, Debeneix and Sjoqvist teach the turbine rear frame as set forth in Claim 34. 
	Figure 3 of Debeneix teaches wherein the at least one strut (28) defines a span-wise body axis extending from the root to the tip and the span-wise body axis defines an angle with respect to the engine centerline. Figure 3 shows a span-wise extent, therefore there is necessarily an angle formed with respect to the centerline. See also annotated Figure 3’ above. 
	Regarding Claim 11, Debeneix and Sjoqvist teach the turbine rear frame as set forth in Claim 34. 
	Figure 3 of Debeneix teaches wherein the at least one strut (28) comprises two circumferentially spaced struts (28) forming a nozzle area in between. See also annotated Figure 3’ above. 
	Regarding Claim 12, Debeneix and Sjoqvist teach the turbine rear frame as set forth in Claim 11. 
	Figure 3 of Debeneix teaches wherein a maximum radial distance of the annular flow passage is disposed in the nozzle area. The entire annular flow passage is defined in the nozzle areas between struts (28), therefore the maximum is present there as well. 
	Regarding Claim 35, Debeneix and Sjoqvist teach the turbine rear frame as set forth in Claim 34. 
	Debeneix and Sjoqvist do not expressly teach wherein the at least one engine mount comprises at least two spaced engine mounts. 
	However, the courts have considered various routine practices to be routine expedients, requiring only ordinary skill in the art. This includes the duplication of parts. A mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04, VI, B). In the instant case, the expected result of having another engine mount 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the turbine rear frame taught by Debeneix-Sjoqvist such that there is at least two spaced engine mounts, since the number of mounts is an obvious matter of design choice requiring only the level of one of ordinary skill. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Debeneix and Sjoqvist as applied to Claim 34 above, and further in view of Nilsson et al. (US 2012/0093642 A1), hereinafter Nilsson.
Regarding Claim 3, Debeneix and Sjoqvist teach the turbine rear frame as set forth in Claim 34. 
Figure 3 of Debeneix teaches wherein the mount surface (see proximate 36) is further shaped to define a portion of the annular flow passage along the mount surface. 
Debeneix and Sjoqvist do not expressly teach the recess includes a non-increasing radial length in an axial direction downstream of the maximum radial height as claimed. However, a non-increasing length would have been obvious in view of Nilsson. 
Figure 3 of Nilsson teaches a turbine rear frame having a recess (30) and an engine mount (39). At least one strut (32) diverges (see 42) in accordance with the presence of the recess (30). Nilsson notes that the presence of the recess is to accommodate for components such as the mount (39). As such, there is no need to diverge the strut in the front and rear edges [0012]. In other words, it is not necessary for the recess to be present in areas of the frame 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the turbine rear frame taught by Debeneix-Sjoqvist such that the recess includes a non-increasing radial length in an axial direction measured perpendicular to the engine centerline and downstream of the maximum radial height as exemplified by Nilsson, since the recess is not needed in portions of the frame where the mount is not present. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Debeneix and Sjoqvist as applied to Claim 6 above, and further in view of Sato et al. (US 5,249,922 A), hereinafter Sato.
Regarding Claims 7-8, Debeneix and Sjoqvist teach the turbine rear frame as set forth in Claim 6. 
Debeneix is silent regarding the curvature of the strut. However, providing a curvature at the radially outer and inner portions of the strut would have been obvious in view of Sato. 
Figure 2 of Sato teaches a strut (1) wherein the trailing edge (left end of 1) of the airfoil shape is curved tangentially relative to a radius of the engine centerline within a radially outer 50% span of the strut (at 3), wherein a radially inner 50% span of the strut (at 3a) is curved in the opposite tangential direction relative to the radius of the engine centerline as the radially outer 50% (at 3). As discussed with respect to the prior art, the curvature formed helps resolve flow rate issues on the radially inner and outer ends of the strut (Col. 2, Lines 1-31). Since the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the turbine rear frame taught by Debeneix-Sjoqvist such that the trailing edge within a radially outer 50% span of the strut is curved, and wherein the radially inner 50% of the strut is curved in the opposite tangential direction as the radially outer 50% as suggested by Sato, to provide the benefit of resolving flow losses at the inner and outer ends of the strut. 
Allowable Subject Matter
Claims 14-20, 24-27, and 32-33 are allowed.
Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claims 32-33 and 36, the closest prior art, De Sousa et al. (US 2015/0285098 A1) does not expressly teach the maximum radial height spaced circumferentially outward from the outer wall of the at least one strut as claimed in Claim 32, the pressure side faces the maximum radial height and the maximum radial height circumferentially spaced from the pressure side as claimed in Claim 33, nor the maximum radial height spaced circumferentially outward from the at least one strut as claimed in Claim 34 (which 36 depends upon). Rather, the maximum radial height appears centered along the circumferential direction of the strut (4) in Figure 3 of De Sousa. The next closest combination of prior arts, Debeneix-Sjoqvist, does not expressly teach the maximum radial height being provided upstream the at least two spaced engine mounts as required in Claims 32-33 and 36. At best, in Figure 3 of Debeneix, the maximum radial height is upstream at least one engine mount, but it is unclear if the maximum 
Claims 14-20 and 24-27 subsequently depend upon Claims 32-33 respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626.  The examiner can normally be reached on Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745